TDCJ Offender Details

 

“;f:r T§xa.s,~QEPARTM§N¥iz-`oi: CR_\,M:NAL.JuS,\'z;fl,;cEi

 

Offender lnformation Details

Return to Search list

SlD Number:
TDCJ Number:

07044335
02006587

Page 1 0f2 /

ZZ,Q/Grzt?l

TDCJ H`o:me n €va €?t€“'ezzsfies“ E§téarctt

Name: WAlTES,JEREMY DEMONT
Race: B
Gender: f l\ll
DoB: 1987-03-12 ‘
Maximum Sentence Date: 2024-05-19
current Faciiity: GooDI\/\AN'
Projected Re|ease Date: 2018-12-30
Parole E|igibi|ity Date: 2015-07-15
_ Offender Visitation E|igib|e: §

information provided is updated once daily during Weekdays and multiple times per day
on visitation days. Because this information is subject to change, family members and
friends are encouraged to call the unit prior to traveling for a visit. `

SPEC|AL lNFORMATlON FOR`SCHEDULED RELEASE:

Schedu|ed Re|ease Date: Offender is not scheduled for release at this time.

Schedu|ed Re|ease Type: Will be determined When rel\ease date is scheduled

scheduled Re|ease L°cation: Will be determined When release date is scheduled

 

 

Parole Review lnf_ormatiqn’_"'

 

Offense History:

 

Sentence
Date

Offense
Date

Sentence (YY-

Offense MM_DD)

County Case No.

 

 

 

http://offender.tdcj .texas.gov/OffenderSearch/offenderDetail.action?Sid=070443 3 5 9/1-8/2015